Citation Nr: 9910846	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment of expenses for 
private medical treatment received in September 1995.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran apparently had active service from May 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision or decisions by the 
Department of Veterans Affairs (VA) Medical Center in 
Brecksville, Ohio, the agency of original jurisdiction (AOJ), 
which apparently denied entitlement to reimbursement or 
payment of expenses for at least a portion of the private 
medical treatment received by the veteran in September 1995. 


REMAND

The veteran's claims file in this case has apparently been 
lost or misplaced.  An attempt has been made to rebuild the 
claims folder.  However, the claims file includes very little 
documentation.  

The record currently before the Board suggests that this is 
an appeal of a determination by the VA Medical Center in 
Brecksville, Ohio, which denied entitlement to reimbursement 
or payment of expenses for at least a portion of the private 
medical treatment received by the veteran in September 1995.  
There is no documentation of any such determination contained 
in the record currently before the Board.  

A VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, dated in July 1996, is signed 
by the veteran's spouse, lists her as the claimant, and 
appoints The American Legion as her representative.  

An August 1996 VA Form 9 lists the veteran's spouse as the 
appellant and indicates that she had a power of attorney for 
the veteran.  

The transcript of a personal hearing that was apparently held 
before VA personnel at the VA Medical Center in Brecksville, 
Ohio in October 1996 notes that the veteran and his spouse 
testified concerning an appeal involving the denial of 
payment for medical expenses incurred at Timken Mercy Medical 
Center from September 5 to 24, 1995.  The transcript shows 
the veteran and his spouse testified that the veteran was 
hospitalized at this private hospital on September 5.  It is 
also indicated that the veteran was rated as "100 percent 
service-connected" at that time.  He underwent four 
operations in a 10 day period.  The veteran's spouse 
indicated that she had spoken with two physicians at the 
hospital, Drs. Lentz and Rosenberg, on two occasions about 
transferring the veteran to a VA facility, but they indicated 
he was not stable enough to be transferred.  The transcript 
also indicates that letters from these two physicians were 
submitted as evidence at the hearing; however, the current 
record before the Board does not include such letters.  It is 
also indicated that two days of this period of 
hospitalization had been approved by VA.  A VA physician 
involved in conducting the hearing, Barbara Fleming, M.D., 
referred to a chart showing the veteran's condition following 
his surgery.  However, no such chart is currently included in 
the record before the Board.    

An August 1997 VA Form 21-4138, Statement in Support of 
Claim, signed "for the veteran" by a local service officer 
for The American Legion requests that the form be accepted as 
a notice of disagreement with the decision to only approve 
the first ten days of the veteran's hospitalization that 
occurred from September 5 through 24, 1995 at Timken Mercy 
Medical Center, in Canton, Ohio.  

Also included is an August 1997 VA Form 9 signed by a local 
service office for The American Legion indicating that it was 
signed "for the veteran".

In an informal hearing presentation submitted in March 1999, 
a representative of The American Legion, located in 
Washington, DC, requested that the issue of representation be 
clarified, noting that the Appointment of Representative form 
in the claims file was executed by the veteran's spouse with 
herself listed as the claimant.  It was also noted that the 
current record was insufficient to adequately consider the 
issue on appeal.  

In light of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should verify and document 
whether the veteran's spouse is his 
authorized fiduciary for purposes of the 
current appeal.

2.  The RO should verify representation 
and obtain any necessary appointment 
forms. 

3.  The RO should develop the current 
record for appeal.  This should include:  
a) verifying the veteran's active 
service; b) documenting any current 
service-connected disabilities the 
veteran may have, including the current 
ratings assigned for such disabilities; 
c) obtain copies of the necessary 
documents to adequately adjudicate the 
current appeal.  At a minimum, this 
should include: i) any determinations 
made by the AOJ concerning entitlement to 
reimbursement or payment of expenses for 
private medical treatment the veteran 
received in September 1995; ii) any 
statement of the case or supplemental 
statements of the case; iii) copies of 
any written documentation of 
communications between personnel of 
Timken Mercy Hospital and VA pertaining 
to the veteran's September 1995 
hospitalization; and iv) any other 
documents submitted by the veteran, his 
spouse, or representative in support of 
the claim.

4)  The RO should obtain copies of all 
treatment records for the veteran's 
period of hospitalization in September 
1995 at the Timken Mercy Hospital.  All 
documents obtained should be associated 
with the claims file.

5.  The RO should obtain copies of the 
letters from Drs. Lentz and Rosenberg 
that were referred to in the transcript 
of the October 1996 hearing as having 
been submitted as evidence in support of 
the veteran's claim. 

Following review, if any determination made remains 
unfavorable to the appellant, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to the 
appellant (or his fiduciary, if he has one) and his 
representative (if it is determined that he has a 
representative).  He/they should be given the appropriate 
period of time in which to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
in order.  The purposes of this remand are to obtain 
additional information and afford the appellant due process.  
No action is required of the appellant until he receives 
further notice. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







